698 N.W.2d 153 (2005)
472 Mich. 901
PEOPLE
v.
MOORER.
No. 126457.
Supreme Court of Michigan.
May 13, 2005.
Leave to Appeal Denied.
MARILYN J. KELLY, J. (dissenting).
I continue to disagree with this Court's issuance of an order directing the prosecutor to respond to defendant's application for leave to appeal.
Defendant sought leave to appeal in propria persona. He is indigent and requested appointment of appellate counsel. The prosecutor chose not to respond to his application. Although defendant is unskilled in conducting legal research and presenting legal arguments, his claim had merit on its face.
Rather than grant leave to appeal or direct the Clerk to schedule oral argument on whether to grant the application, the Court gave the prosecutor a second opportunity to respond. It did not appoint counsel for defendant. Now it denies defendant's application.
I believe that the Court should have granted defendant's request for appointment of appellate counsel and scheduled oral argument on whether to grant the application for leave to appeal. This would have given the Court the benefit of the best argument from both sides and kept the scales of justice evenly balanced.
I would appoint appellate counsel for defendant and direct the Clerk to schedule oral argument on whether to grant the application for leave to appeal.